
	
		II
		112th CONGRESS
		1st Session
		S. 761
		IN THE SENATE OF THE UNITED STATES
		
			April 7 (legislative
			 day, April 5), 2011
			Ms. Collins (for
			 herself, Mr. Akaka, and
			 Mrs. McCaskill) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To improve the acquisition workforce through the
		  establishment of an acquisition management fellows program and a leadership
		  development training program, and for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Acquisition Workforce Improvement
			 Act of 2011.
		2.Government-wide
			 acquisition management fellows program
			(a)Establishment
			 of acquisition management fellows workforce program
				(1)In
			 generalChapter 17 of title 41, United States Code, is amended by
			 adding at the end the following new section:
					
						1714.Government-wide
				acquisition management fellows program
							(a)Establishment
				of programNot later than 180 days after the date of the
				enactment of the Acquisition Workforce
				Improvement Act of 2011, the Administrator shall establish a
				government-wide acquisition management fellows program (in this section
				referred to as the program) for the purpose of investing in the
				long-term improvement and sustained excellence of the Federal acquisition
				workforce.
							(b)ObjectivesThe
				objectives of the program shall be as follows:
								(1)To develop a new
				generation of acquisition leaders with government-wide perspective, skills, and
				experience.
								(2)To recruit
				individuals with the outstanding academic merit, ethical value, business
				acumen, and leadership skills to meet the acquisition needs of the Federal
				Government.
								(3)To offer, upon
				completion of the program, opportunities for advancement, competitive
				compensation, and leadership opportunities at various executive
				agencies.
								(c)Structure
								(1)Contracts,
				grants, and cooperative agreementsThe Office of Federal
				Procurement Policy shall enter into contracts, grants, or cooperative
				agreements with one or more qualified universities with demonstrated expertise
				in Federal Government acquisition.
								(2)TrainingThe
				program shall consist of one academic year of full-time, on-campus training
				followed by two years of on-the-job and part-time training toward a Masters or
				equivalent graduate degree in related fields.
								(3)CurriculumThe
				curriculum of the program shall include the following elements:
									(A)Rotational
				assignments at three or more executive agencies covering all phases of the
				contract life cycle, from acquisition planning to contract formation and
				post-award administration of contract types identified in part 16 of the
				Federal Acquisition Regulation, and including interagency contracts, contract
				cost and pricing, and negotiation techniques.
									(B)All required
				non-agency-specific training courses necessary for basic contracting officer
				warrant as established by the Office of Federal Procurement Policy.
									(C)Emphasis on
				transparency, accountability, and integrity in the public contracting
				process.
									(D)Other necessary
				courses and education as required by participating universities.
									(4)Priority for
				employmentTo the extent permitted by law, the head of each
				executive agency shall give priority to graduates of the program for purposes
				of hiring employees in the acquisition field, based on performance during the
				program and other qualifications, and shall compensate such graduates at an
				initial GS–12 level of the General Schedule, or equivalent, with the potential
				for a GS–13 level of compensation, or equivalent, upon one year of satisfactory
				performance.
								(d)SizeThe
				total number of individuals entering the program each year may not exceed 200.
				There shall be at least 50 participants in the first year of the program, 100
				participants in the second year, and 150 participants thereafter.
							(e)ElementsIn
				carrying out the program, the Administrator shall—
								(1)enter into one or
				more contracts, grants, or cooperative agreements with qualified universities
				having an expertise in Federal Government acquisition and the resources to
				administer the program independently;
								(2)be responsible
				for the management and oversight of the overall program and for placement of
				individuals upon graduation;
								(3)allow
				participating universities to select and to remove program participants in
				accordance with the established academic process for such graduate degree
				programs;
								(4)ensure that
				veterans (as that term is defined in section 101(2) of title 38) are given
				priority as candidates for participation in the program; and
								(5)periodically
				review the career development of the program participants upon placement and
				make necessary adjustments to the program to ensure the objectives are
				met.
								(f)Service
				agreement
								(1)Commitment for
				Federal serviceA person selected for participation in the
				program shall commit to employment with the Federal Government in the field of
				acquisition, following completion of the program, under such terms and
				conditions as the Administrator considers appropriate to ensure the Federal
				Government receives proper return on investment. Such employment shall be for a
				term of not less than one year for each year in the program.
								(2)Reimbursement
				of fundsIn cases of candidates who do not successfully complete
				the program or do not fulfill the minimum service requirements, the candidates
				shall be required to reimburse the Federal Government for funds received under
				the program.
								(g)OFPP
				Acquisition Fellows Development Fund
								(1)EstablishmentThere
				is hereby established in the Treasury of the United States a fund to be known
				as the OFPP Acquisition Fellows Development Fund (in this
				section referred to as the Fund).
								(2)Use of
				fundsAmounts in the Fund shall be used for—
									(A)the establishment
				and operations of the program;
									(B)the award of
				contracts, grants, or cooperative agreements to cover expenses
				including—
										(i)tuition, books,
				materials, and other academic expenses;
										(ii)room and board
				of students during the time students are enrolled in the program;
										(iii)expenses for
				travel as required by the program;
										(iv)stipends;
				and
										(v)other necessary
				expenses the Administrator considers necessary.
										(3)Deposits to
				fund
									(A)In
				generalThe Fund shall consist of amounts appropriated or
				otherwise made available to the Fund.
									(B)TransferThe
				Administrator may transfer necessary amounts from the Acquisition Workforce
				Training Fund (AWTF) established under section 1703(i) of this title to provide
				an initial deposit or to augment the Fund.
									(C)Department of
				Defense participationIf the Department of Defense elects to
				participate in the program, it shall provide necessary funds, commensurate to
				the share of participants it sponsors, from proceeds available pursuant to
				section 1703(i)(5) of this title or section 1705 of title
				10.
									.
				(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
					
						
							1714. Government-wide acquisition management fellows
				program.
						
						.
				(b)Reports
				(1)Initial
			 reportNot later than 120 days after the date of the enactment of
			 this Act, the Administrator shall submit to the appropriate congressional
			 committees a preliminary report on the program, including a description of the
			 program and the five-year budget needed to carry out the government-wide
			 acquisition management fellows program established under section 1714 of title
			 41, United States Code, as added by subsection (a).
				(2)Annual
			 reportNot later than one year after the commencement of the
			 program and annually thereafter, the Administrator shall submit to the
			 appropriate congressional committees a report on the program. The report shall
			 include—
					(A)a description of
			 the activities under the program, including the number of individuals who
			 participated in the program and the training provided such individuals under
			 the program;
					(B)an assessment of
			 the effectiveness of the program in meeting the objectives of the program,
			 including the performance of each university administering the program;
			 and
					(C)any
			 recommendations for additional legislative or administrative action that the
			 Administrator considers appropriate in light of the program.
					(3)Appropriate
			 congressional committees definedIn this subsection, the term
			 appropriate congressional committees means—
					(A)the Committee on
			 Homeland Security and Governmental Affairs and the Committee on Appropriations
			 of the Senate; and
					(B)the Committee on
			 Oversight and Government Reform and the Committee on Appropriations of the
			 House of Representatives.
					(c)Authorization
			 of appropriationsThere are
			 authorized to be appropriated for the OFPP Acquisition Fellows Development Fund
			 the following amounts:
				(1)For fiscal year
			 2012, $16,000,000.
				(2)For fiscal year
			 2013, $32,000,000.
				(3)For fiscal year
			 2014, and each fiscal year thereafter, $48,000,000.
				3.Leadership
			 development training program
			(a)Establishment
			 of leadership development training program
			(b)Establishment
			 of training programNot later than 180 days after the date of the
			 enactment of this Act, Administrator for Federal Procurement Policy shall
			 establish a leadership development training program for Federal employees
			 focused on core leadership and acquisition competencies. The purpose of the
			 training program shall be to foster the development of high performing
			 individuals in the three core acquisition disciplines of contracting, program
			 management, and cost estimating to serve as future acquisition leaders.
			(c)ObjectivesThe
			 objectives of the program shall be as follows:
				(1)To develop a new
			 generation of acquisition leaders in the three major acquisition disciplines
			 currently in the Federal workforce in order to expand and improve the quality
			 of the acquisition workforce.
				(2)To develop high
			 performing Federal employees in the three major acquisition disciplines to
			 provide opportunities for advancement into leadership positions.
				(3)To enhance the
			 ability to foster networking and understanding among the three major
			 acquisition disciplines to achieve desired acquisition outcomes.
				(d)Structure
				(1)Cooperative
			 agreementThe Office of Federal Procurement Policy shall enter
			 into cooperative agreements with one or more institutions of higher learning as
			 prescribed under Office of Management and Budget Circular A–102, Grants
			 and Cooperative Agreements with State and Local Governments to develop
			 and implement the training program.
				(2)ParticipantsThe
			 training program participants shall be composed of an equal distribution of the
			 three targeted acquisition disciplines.
				(3)Program
			 selection officialThe Director of the Federal Acquisition
			 Institute shall be the program selection official.
				(4)TrainingThe
			 program shall consist of 18 months of academic classroom training. The
			 participants shall complete the training during normal duty hours, and shall
			 remain at their current duty station during any such hours not spent in
			 training. Upon successful completion of the program, participants shall receive
			 a Master's Degree in Public Administration with a concentration in Federal
			 acquisition.
				(5)CurriculumThe
			 curriculum of the program shall be developed by the partnering institution or
			 institutions of higher learning and approved by the Director of the Federal
			 Acquisition Institute.
				(e)SizeThe
			 total number of individuals entering the pilot program shall be not less than
			 50. There shall be an equal composition of the three acquisition
			 functions.
			(f)ElementsIn
			 carrying out the program, the Administrator for Federal Procurement Policy
			 shall—
				(1)enter into
			 cooperative agreements with one or more institutions of higher learning to
			 provide for the management and oversight of the training program; and
				(2)collaborate with
			 such institution or institutions to develop learning objectives and to design
			 classroom training to best meet the program objectives.
				(g)Service
			 agreement
				(1)Commitment for
			 Federal serviceA person selected for participation in the
			 program shall commit to employment for not less than 2 years with the Federal
			 Government in the field of acquisition, following completion of the program,
			 under such terms and conditions as the Administrator for Federal Procurement
			 Policy considers appropriate to ensure the Federal Government receives proper
			 return on investment.
				(2)Reimbursement
			 of FundsIn cases where a participant does not complete the
			 minimum employment commitment, the participant shall reimburse the Federal
			 Government for a prorated share of the cost of the training, based on the
			 proportion of the commitment that remains unfulfilled.
				(h)Use of
			 FundsAmounts in the Acquisition Workforce Training Fund (AWTF)
			 established under section 1703(i) of title 41, United States Code, may be made
			 available for the program and may be used for—
				(1)the establishment
			 and operations of the program, including planning and administration;
				(2)classroom
			 training expenses, including—
					(A)tuition;
					(B)books; and
					(C)other necessary
			 expenses the Administrator for Federal Procurement Policy considers
			 necessary.
					(i)Reports
				(1)In
			 generalNot later than 90 days after the commencement of the
			 training program, and semi-annually thereafter, the Administrator for Federal
			 Procurement Policy shall submit to the appropriate congressional committees a
			 report on the program.
				(2)ContentThe
			 report required under paragraph (1) shall include—
					(A)a description of
			 the activities under the training program, including the number of individuals
			 who participated in the program and the training provided such individuals
			 under the program;
					(B)an assessment of
			 the effectiveness of the program in meeting the objectives of the program,
			 including the performance of the partnering institution or institutions of
			 higher learning;
					(C)recommendations
			 for additional legislative or administrative action that the Administrator for
			 Federal Procurement Policy considers appropriate in light of the program;
			 and
					(D)workforce data to
			 support the return on investment, including retention rates and improvement in
			 workforce quality.
					(3)Appropriate
			 congressional committees definedIn this subsection, the term
			 appropriate congressional committees means—
					(A)the Committee on
			 Homeland Security and Governmental Affairs and the Committee on Appropriations
			 of the Senate; and
					(B)the Committee on
			 Oversight and Government Reform and the Committee on Appropriations of the
			 House of Representatives.
					(j)Authorization
			 of appropriationsThere are authorized to be appropriated for the
			 Leadership Development Training Program the following amounts:
				(1)For fiscal year
			 2012, $500,000.
				(2)For fiscal year
			 2013, $250,000.
				
